Citation Nr: 1644491	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-10 226 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation benefits in the calculated amount of $5,584.

(The issue of whether the removal of the appellant's son from her Department of Veterans Affairs compensation award due to his concurrent receipt of Dependents' Educational Assistance benefits under Chapter 35, United States Code was proper and the issue of the propriety of the overpayment of VA compensation benefits in the calculated amount of $5,584 created as a result of that action are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Lisa Portnoff, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to November 1970 and from December 1973 to November 1999.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver of an overpayment of VA compensation benefits in the calculated amount of $5,584.  

The Board notes that the appellant has challenged the validity of the debt at issue here.  See Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  The debt at issue in this case resulted from a July 2012 action of the RO in St. Louis, Missouri, which retroactively terminated the dependency allowance for the appellant's son from her VA compensation award effective September 1, 2010, due to his election of Chapter 35 Dependents' Educational Assistance (DEA) benefits.  

Because the decision on the propriety of the retroactive termination of the appellant's dependency allowance for son due to his concurrent receipt of Chapter 35 benefits, and the debt resulting therefrom, arose from the St. Louis RO and the decision on the waiver issue arises from the Milwaukee RO, they are the subject of separate Board decisions.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In July 2016, in connection with both of her appeals, the appellant testified at a hearing at the St. Louis RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the appellant in the creation of the $5,584 VA compensation indebtedness.

2.  Although VA was largely at fault in the creation of the $5,584 overpayment, the appellant bore some fault by failing to provide VA with information necessary to correct the error.  The record does not demonstrate that repayment of the debt at issue would deprive the appellant or her family of the basic necessities of life or that recovery of the debt at issue would defeat the purpose for which the benefits were intended.  The appellant would be unjustly enriched by VA's failure to recover this debt, and there is no showing of detrimental reliance on the part of the appellant.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in the calculated amount of $5,584 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.911 (2015).  A review of the record indicates that VA has fully complied with these notice requirements, and the appellant has not argued otherwise.


Background

In an October 2000 rating decision, the RO granted the appellant's original application for VA compensation benefits, effective December 1, 1999.  She was awarded compensation at the 60 percent rate, thereby entitling her to an additional allowance for each of her eligible dependents.  See 38 U.S.C.A. § 1115 (West 2014).  In an October 2000 letter, the appellant was advised of the RO's determination and notified that her compensation included an additional amount for her dependent son, who was born in 1992.  

In a May 2001 rating decision, the RO awarded a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 2, 2000.  The RO further determined that the appellant had a total service-connected disability, permanent in nature, effective April 2, 2000, thereby rendering her basically eligible for Chapter 35 Dependents' Educational Assistance (DEA) benefits.

In a June 2001 letter, the RO notified the appellant of its decision and indicated that she continued to be paid an additional amount for her dependent son.  The RO further notified the appellant that her dependent may be eligible for Chapter 35 DEA benefits.  She was advised that VA pamphlet 22-73-3, Summary of Education Benefits, had been enclosed for her review which explained the program.  The Board notes that VA pamphlet 22-73-3 includes an explanation that both a dependency allowance and Chapter 35 DEA benefits could not be paid and that any dependency allowance would be terminated when DEA benefits were elected.

In an August 2010 letter, the RO notified the appellant that the dependency allowance for her son had been continued effective August 1, 2010, based on information she had provided in a VA Form 21-674 (Request for Approval of School Attendance) that he was attending school after his eighteenth birthday.  38 C.F.R. § 3.667(a)(1) (2015) (providing that a dependency allowance may be extended beyond a child's eighteenth birthday based upon school attendance).  The letter advised the appellant that she was required to notify VA if there was any change in the status of her dependents.  Specifically, the letter noted that "[b]ecause [your son] is beginning school in the future, please complete Part 1 of the enclosed VA Form 21-674B and return the form after school begins."  The record contains no indication that the appellant submitted the completed form.  

In July 2011, the appellant submitted another completed VA Form 21-674 (Request for Approval of School Attendance) indicating that her son had begun attending university on a full-time basis in August 2010.  She did not advise that her son was in receipt of Chapter 35 benefits.  The record shows that the dependency allowance for the appellant's son was thereafter continued.

In a May 2012 letter, the RO advised the appellant they had received information that her son had been in receipt of Chapter 35 benefits, effective September 1, 2010.  The RO explained that the law prohibited the payment of both a dependency allowance and Chapter 35 benefits.  Thus, the RO proposed to retroactively remove the appellant's son from her compensation award (i.e. retroactively terminate the dependency allowance payable for her son) effective September 1, 2010, which was the effective date of her son's election of Chapter 35 DEA benefits.  The appellant was advised that her payments would continue at the present rate for 60 days so that she could submit evidence to show why the proposed reduction should not take effect.  She was further advised that she could minimize any potential overpayment by asking that her payments be reduced immediately while her case was being reviewed.  The RO indicated that, if she waited more than 60 days to submit additional evidence, the proposed adjustment would go into effect and her benefits would continue at that rate while the evidence was considered.  

Later that month, the appellant responded that the evidence upon which the proposed adjustment was made was correct and asked that VA reduce her benefits as proposed to minimize any overpayment.  

In a July 2012 letter, the RO advised the appellant that her son had been removed from her compensation award effective September 1, 2010, due to his election of Chapter 35 DEA benefits as of that date.  The RO advised the appellant that the retroactive removal had resulted in an overpayment, which was subject to repayment.  In an August 2012 letter, VA's Debt Management Center notified the appellant that the amount of her debt was $5,584.  

In August 2012, the appellant requested a waiver of the overpayment, stating that the Buffalo RO (the VA office which had processed her son's Chapter 35 application) had failed to notify the St. Louis RO (the VA office which had processed her claim for a dependency allowance for her son) that her son was to be removed from her VA compensation.  She indicated that "because of this breakdown in following standard procedures in awarding this 35 program, it created this debt which is now a hardship for the veteran."  She also alleged that the debt at issue was the sole result of VA's error and that she should therefore be relieved of responsibility for repaying it.  

In support of her request for a waiver, in September 2012, the appellant submitted a Financial Status Report on which she listed total monthly net income of $6,763.  The appellant's net income calculations are unclear, as she listed monthly income from retirement as $3,858 and from "VA, Social Security, and 'other income'" as $4,252, for a total monthly income of $8,110, but itemized only monthly deductions from income as $696.51 in taxes, although she listed $1,346 as "total deductions."  

With respect to monthly expenses, the appellant reported that they totalled $6,869.20.  The appellant itemized some of her expenses, although apparently not all of them.  Her itemized expenses included $1,561 for rent; $600 for food; $1,055 for utilities and heat; $260 for life insurance; $814.24 for health insurance; $160 in haircuts and hair appointments; $75 for other hygiene products; $400 for gas; and $300 for an allowance for her son, for a total of $5225.24.  The appellant also listed "varies" for car insurance and maintenance expenses.  Finally, the appellant listed various payments on monthly installment debts, including student loans; a credit card; payments to two different home security companies; and payments for home repair, medical, and dental insurance.  The appellant indicated that she could pay $195 monthly towards her debt to VA.  

With respect to assets, the appellant indicated that she had no assets.  She indicated that she did not have any cash in the bank, savings, real estate, or stocks and bonds.  She indicated that she owned three automobiles, but did not list a value for the cars.  

In a January 2013 statement to her congressional representative, the appellant indicated that her monthly expenses were high because she had a 22 year-old daughter with a medical condition and that the costs of her care were astronomical.  She explained that her monthly utilities were very high because her daughter's body temperature fluctuated as a result of medications she was taking.  The appellant also indicated that she had spent a large amount of her savings on a lawsuit related to her home.  

In an October 2013 statement, the appellant recalled that, in July 2010, she had had a telephone conversation with a VA employee during which "I specifically said to the VA Representative that 'my son is going to college in the fall using the DEA Program.'"  She indicated that she was advised in that July 2010 conversation that her dependency allowance would be continued in the meantime and that she needed to take no further action at present.  The appellant argued that it was VA's obligation to remove her son from her VA compensation once it began paying him Chapter 35 benefits.  She further argued that VA's failure to correct the error until 2012 had resulted in the overpayment at issue.  The appellant acknowledged that she had continued to accept the additional compensation for her son while he was receiving Chapter 35 benefits, but emphasized that it was not intentional on her part.  She stated that she honestly did not know how much money she received because her VA disability pay, her military retirement pay, and her Social Security benefits were all direct deposited into her account and the amounts varied depending on the day of the month and the taxes withheld.  She indicated that she had entrusted VA and the government to deposit the correct amounts into her accounts.  

At her July 2016 Board hearing, the appellant testified that, in July 2010, she advised VA in a telephone conversation that her son would soon be starting college.  She recalled that the VA employee with whom she spoke indicated that her son would remain on her compensation until he began school.  She indicated, however, that she thereafter presumed that VA would take the necessary steps to remove her son from her compensation at the appropriate time.  Unfortunately, VA failed to do so, and the appellant testified that she did not notice the error because her money was deposited directly into her account.  She indicated that, by the time VA corrected the error nearly two years later, her overpayment was substantial.  At the hearing, the appellant testified that she could not recall whether or not she had returned the VA Form 21-674B in August 2010 after her son started school as requested by the RO, but thought that she had probably done so as she was generally careful about such things.  The appellant also testified that she had experienced financial hardship in repaying the debt to VA.  She indicated, for example, that she had had to cut back on buying certain grocery items.  She also indicated that she had had to borrow money occasionally from family members to keep current with her bills, although she had been able to repay them.  She also indicated that she had not incurred any additional debt as a result of repaying the overpayment at issue here.  


Law and Analysis

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of equity and good conscience be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the RO has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the following:  the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies primarily with VA, although the appellant does bear a measure of fault.  Although VA erroneously paid the appellant a dependency allowance for her son during a period when he was in receipt of Chapter 35 educational benefits, the appellant's continued acceptance of these erroneous payments contributed to the debt at issue here.  The Board has considered the appellant's contentions to the effect that she did not do so intentionally, and the Board finds her statements to be credible.  Nonetheless, the appellant had a responsibility to respond in a timely manner to VA's request for information and to monitor the amount of benefits she was receiving.  Because she did not do so, her actions or failure to act contributed to the debt.  

The second element concerns balancing of faults.  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the Board finds that VA bears a substantial responsibility for paying a dependency allowance to the appellant for her son during the same period in which it paid her son Chapter 35 DEA benefits.  The appellant, however, also bears some fault for failing to respond to VA's request for information and continuing to accept the erroneous payments.  Even if she did not actually know she was receiving benefits to which she was not entitled, she had the responsibility to monitor her payments in order to discover the error.  Thus, the Board finds that VA bears substantial fault, but the appellant's actions, or her failure to act, contributed to the debt.  

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In this case, the appellant stated that she was unable to repay more than $195 monthly towards her VA debt without experiencing financial hardship.

Based on the information provided, the Board finds undue hardship has not been established.  In that regard, the appellant has repaid the debt at issue in $195 increments.  Moreover, the appellant's reported monthly expenses included items beyond what would reasonably be deemed essentials, such as $160 monthly for hair appointments and a $300 allowance for her son.  The appellant's monthly expenses also include significant amounts for payments on a credit card and other debts.  Absent clear indication of the nature of these payments, the Board must find that the appellant's indebtedness to the Government should be afforded the same attention she provides her other creditors.  In other words, once essential living expenses have been met, the appellant is expected to give a VA debt the same regard as that given to any other financial obligation.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  In this case, the dependency allowance paid to the appellant was intended to assist her with expenses for the education of a child over the age of 18 attending school.  That same purpose is met by the payment of Chapter 35 educational assistance benefits (which provides a larger benefit).  Because the DEA benefit payments have been paid, the purpose of the additional dependency allowance has been met even though the overpayment is recovered.  Thus, the fourth requirement provides no basis for waiving recovery of the overpayment.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the appellant received a VA dependency allowance to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer.  

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of the dependency allowance at issue here, nor is there any evidence that she did so.  In fact, she testified that she did not incur any additional debt as a result of repaying the debt at issue here.   

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the VA compensation indebtedness in the calculated amount of $5,584, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that significant fault in the creation of this debt lies with VA, but that financial hardship has not been established based on the information provided by the appellant.  Moreover, recovery of the debt at issue would not defeat the purpose for which the benefits were intended; the appellant would be unjustly enriched by VA's failure to recover this debt; and there is no showing of detrimental reliance on the part of the appellant.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $5,584 is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


